SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:06 August 2012 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Transaction in Own Shares Enclosure 2 Transaction in Own Shares Enclosure 3 Transaction in Own Shares Enclosure 4 Transaction in Own Shares Enclosure 5 Transaction in Own Shares Enclosure 6 Holding(s) in Company Enclosure 7 Transaction in Own Shares Enclosure 8 Transaction in Own Shares Enclosure 9 Director/PDMR Shareholding Enclosure 10 Holding(s) in Company Enclosure 11 Transaction in Own Shares Enclosure 12 Total Voting Rights Enclosure 13Transaction in Own Shares Enclosure 13 Holding(s) in Company Enclosure 13 Transaction in Own Shares Enclosure 14Director/PDMR Shareholding Enclosure 15 Director/PDMR Shareholding Enclosure 16Transaction in Own Shares Enclosure 1 ﻿ Tuesday 03 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 117,898 ordinary shares at a minimum price of 61 pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 361,241,357 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,789,985,672. The above figure (7,789,985,672) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 2 ﻿ ﻿ Wednesday 04 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 874,400 ordinary shares at nil cost. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 360,366,957 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,790,860,072 The above figure (7,790,860,072) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 3 ﻿ Tuesday 10 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 518,093 ordinary shares at a minimum price of 61 pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 359,848,864 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,791,378,165. The above figure (7,791,378,165) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 4 Tuesday 17 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 241,098 ordinary shares at a minimum price of 61 pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 359,607,766 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,791,619,263. The above figure (7,791,619,263) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 5 ﻿ Tuesday 24 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 328,130 ordinary shares at a minimum price of Nil pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 359,279,636 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,791,947,393. The above figure (7,791,947,393) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 6 ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii BT Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii Invesco Limited 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 24 July 2012 6. Date on which issuer notified: 25 July 2012 7. Threshold(s) that is/are crossed or reached: vi, vii 9% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect Ordinary 5p Shares 780,050,209 780,050,209 778,822,638 9.99% GB0030913577 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration datexiii Exercise/ Conversion Periodxiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration datexvii Exercise/Conversion periodxviii Number of voting rights instrument refers to % of voting rightsxix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 778,822,638 9.99% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi Invesco Advisers Inc. & Invesco Asset Management Ireland - 68,133 Invesco Asset Management GmbH & Invesco GT Management - 6,302,717 Invesco Asset Management Ltd & Invesco Asset Management Ireland - 3,488,329 Invesco Asset Management Ltd & Invesco Asset Management Japan - 1,297,546 Invesco Asset Management Japan - 822,352 Invesco Asset Management Dublin - 6,847,800 Invesco Asset Management GmbH - 2,531,507 Invesco Asset Management Limited - 193,468,351 Invesco Asset Management S.A (France) - 37,479 Invesco Australia Limited - 296,220 Invesco Austria & Invesco Asset Management GmbH - 133,248 Invesco GT Management S.A - 52,956 Invesco Hong Kong Limited - 1,648,248 Invesco Kapitalanlagegesellschaft GmbH - 848,630 Invesco Fund Managers Limited - 559,994,903 Invesco PowerShares Capital Management Ireland - 576,558 Invesco PowerShares Capital Management Limited - 261,761 ADR's 10:1 145,900 Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Anna Watch 15. Contact telephone number: Enclosure 7 26 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 26 July 2012 it purchased from Merrill Lynch International 2,600,000 ordinary shares at an average price of 215.1632 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 361,879,636 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,789,347,393. The above figure 7,789,347,393 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 8 27 July 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 27 July 2012 it purchased from Merrill Lynch International 2,000,000 ordinary shares at an average price of 217.1181 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 363,879,636 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,787,347,393. The above figure 7,787,347,393 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 9 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). (1) An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. (2) An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. (3) An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrumentrelating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities / director JASMINE WHITBREAD 4. State whether notification relates to a person connected with a person discharging managerial responsibilities / director named in 3 and identify the connected person JASMINE WHITBREAD 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest PURCHASE OF 2, 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them JASMINE WHITBREAD 8. State the nature of the transaction PURCHASE OF ORDINARY SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired 2, 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 219.188p PER SHARE 14. Date and place of transaction 30 JULY 2012, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 5, 16. Date issuer informed of transaction 30 JULY 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 30 JULY 2012 END Enclosure 10 ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii BT Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii Invesco Limited 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached:v 27 July 2012 6. Date on which issuer notified: 30 July 2012 7. Threshold(s) that is/are crossed or reached:vi, vii 10% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Directxi Indirectxii Direct Indirect Ordinary 5p Shares 778,822,638 778,822,638 778,824,438 10.00% GB0030913577 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration datexiii Exercise/Conversion Periodxiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instrumentsxv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration datexvii Exercise/Conversion periodxviii Number of voting rights instrument refers to % of voting rightsxix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 10.00% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable:xxi Invesco Advisers Inc. & Invesco Asset Management Ireland - 68,133 Invesco Asset Management GmbH & Invesco GT Management - 6,302,717 Invesco Asset Management Ltd & Invesco Asset Management Ireland - 3,488,329 Invesco Asset Management Ltd & Invesco Asset Management Japan - 1,297,546 Invesco Asset Management Japan - 822,352 Invesco Asset Management Dublin - 6,847,800 Invesco Asset Management GmbH - 2,531,507 Invesco Asset Management Limited - 193,468,351 Invesco Asset Management S.A (France) - 37,479 Invesco Australia Limited - 296,220 Invesco Austria & Invesco Asset Management GmbH - 133,248 Invesco GT Management S.A - 54,756 Invesco Hong Kong Limited - 1,648,248 Invesco Kapitalanlagegesellschaft GmbH - 848,630 Invesco Fund Managers Limited - 559,994,903 Invesco PowerShares Capital Management Ireland - 576,558 Invesco PowerShares Capital Management Limited - 261,761 ADR's 10:1 145,900 Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Anna Watch 15. Contact telephone number: Enclosure 11 BT GROUP PLC 31 July 2012 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today: 1. Transferred in connection with its employee share plans 127,738 ordinary shares at a minimum price of 61 pence per share and a maximum price of 199.5 pence per share. The transferred shares were all formerly held as treasury shares; and 2. purchased from Merrill Lynch International. 1,500,000 ordinary shares at an average price of 218.3381 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer and purchase, BT Group plc holds 365,251,898 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,785,975,131 The above figure 7,785,975,131 may be used by shareholders as the denominator for the calculations by which they determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 12 ﻿ Tuesday 31 July 2012 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 31 July 2012 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 365,251,898 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,785,975,131. The above figure (7,785,975,131) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 13 BT GROUP PLC 01 August 2012 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today: 1. Transferred in connection with its employee share plans 95,010,439 ordinary shares at a price of 68 pence per share. The transferred shares were all formerly held as treasury shares; and 2. Purchased from Merrill Lynch International. 3,400,000 ordinary shares at an average price of 218.1089 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer and purchase, BT Group plc holds 273,641,459 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,877,585,570 The above figure 7,877,585,570 may be used by shareholders as the denominator for the calculations by which they determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 14 ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii BT Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii Invesco Limited 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 01 August 2012 6. Date on which issuer notified: 02 August 2012 7. Threshold(s) that is/are crossed or reached: vi, vii 9% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Directxi Indirectxii Direct Indirect Ordinary 5p Shares 9.88% GB0030913577 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration datexiii Exercise/Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 9.88% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable:xxi Invesco Advisers Inc. & Invesco Asset Management Ireland - 68,133 Invesco Asset Management GmbH & Invesco GT Management - 6,302,717 Invesco Asset Management Ltd & Invesco Asset Management Ireland - 3,488,329 Invesco Asset Management Ltd & Invesco Asset Management Japan - 1,297,546 Invesco Asset Management Japan - 822,738 Invesco Asset Management Dublin - 6,847,800 Invesco Asset Management GmbH - 2,474,401 Invesco Asset Management Limited - 193,614,117 Invesco Asset Management S.A (France) - 37,479 Invesco Australia Limited - 296,220 Invesco Austria & Invesco Asset Management GmbH - 133,248 Invesco GT Management S.A - 54,756 Invesco Hong Kong Limited - 1,648,248 Invesco Kapitalanlagegesellschaft GmbH - 848,630 Invesco Fund Managers Limited - 559,994,903 Invesco PowerShares Capital Management Ireland - 578,040 Invesco PowerShares Capital Management Limited - 276,136 ADR's 10:1 140,375 Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Anna Watch 15. Contact telephone number: Enclosure 15 BT GROUP PLC 02 August 2012 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today: 1. Transferred in connection with its employee share plans 4,117,796 ordinary shares at a price of NIL pence per share. The transferred shares were all formerly held as treasury shares; and 2. Purchased from Merrill Lynch International. 2,000,000 ordinary shares at an average price of 215.2822 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer and purchase, BT Group plc holds 271,523,663 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,879,703,366 The above figure 7,879,703,366 may be used by shareholders as the denominator for the calculations by which they determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END ﻿ Enclosure 16 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or(ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/ director IAN LIVINGSTON TONY CHANMUGAM ROEL LOUWHOFF GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ILFORD TRUSTEES LIMITED 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest VESTING OF AWARDS UNDER THE BT GROUP DEFERRED BONUS PLAN AND SALES OF SHARES TO COVER TAX DUE ON VESTING 6. Description of shares (including class ), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them ILFORD TRUSTEES LIMITED 8 State the nature of the transaction VESTING OF AWARDS UNDER THE BT GROUP DEFERRED BONUS PLAN AND SALES OF SHARES TO COVER TAX DUE ON VESTING 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 299,350 TONY CHANMUGAM SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 67,132 ROEL LOUWHOFF SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 94,733 GAVIN PATTERSON SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 105,651 CLIVE SELLEY SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 52,302 NIGEL STAGG SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 44,456 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed IAN LIVINGSTON SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 155,974 TONY CHANMUGAM SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 34,979 GAVIN PATTERSON SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 55,049 CLIVE SELLEY SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 27,252 NIGEL STAGG SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 23,164 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £2.179817 14. Date and place of transaction 1 AUGUST 2012, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: SHARES - 2,479,128 BT GROUP DEFERRED BONUS PLAN: SHARES - 2,387,042 BT GROUP INCENTIVE SHARE PLAN: SHARES - 4,184,772 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 17,191 SHARES. TONY CHANMUGAM PERSONAL HOLDING:SHARES - 531,208 BT GROUP DEFERRED BONUS PLAN: SHARES - 744,000 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,862,287 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 12,110 SHARES. ROEL LOUWHOFF PERSONAL HOLDING:SHARES - 1,348,552 BT GROUP DEFERRED BONUS PLAN: SHARES - 589,177 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,010,670 BT GROUP EMPLOYEE SHARESAVE INTERNATIONAL SCHEME: AN OPTION OVER 8,632 SHARES GAVIN PATTERSON PERSONAL HOLDING: SHARES - 1,060,218 BT GROUP DEFERRED BONUS PLAN: SHARES - 778,175 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,974,247 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES CLIVE SELLEY PERSONAL HOLDING:SHARES - 123,257 BT GROUP DEFERRED BONUS PLAN: SHARES - 203,067 BT GROUP INCENTIVE SHARE PLAN: SHARES - 580,042 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 74,028 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 24,575 SHARES. NIGEL STAGG PERSONAL HOLDING:SHARES - 182,975 BT GROUP DEFERRED BONUS PLAN: SHARES - 273,349 BT GROUP INCENTIVE SHARE PLAN: SHARES - 539,023 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transactions 2 AUGUST 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 3 AUGUST 2012 END Enclosure 17 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issue making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON SIR MICHAEL RAKE 4. State whether notification relates to a person connected with a person discharging managerial responsibilities / director named in 3 and identify the connected person 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest EXERCISE OF OPTIONS UNDER THE BT GROUP EMPLOYEE SHARESAVE SCHEME 6. Description of shares (including class ), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP plc 8 State the nature of the transaction EXERCISE OF OPTIONS UNDER THE BT GROUP EMPLOYEE SHARESAVE SCHEME 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON OPTION EXERCISED UNDER THE BT GROUP EMPLOYEE SAVESHARE SCHEME - 12,110 SIR MICHAEL RAKE OPTION EXERCISED UNDER THE BT GROUP EMPLOYEE SAVESHARE SCHEME - 12,110 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares , debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed ( treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 68 PENCE 14. Date and place of transaction 1 AUGUST 2012, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: SHARES - 2,491,238 BT GROUP DEFERRED BONUS PLAN: SHARES - 2,387,042 BT GROUP INCENTIVE SHARE PLAN: SHARES - 4,184,772 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,081 SHARES. SIR MICHAEL RAKE PERSONAL HOLDING SHARES - 117,153 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 1,485 SHARES 16. Date issuer informed of transactions 2 AUGUST 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer oissuer responsible for making notification ANNA WATCH Date of notification 3 AUGUST 2012 END Enclosure 18 03 August 2012 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that on 03 August 2012 it purchased from Merrill Lynch International 3,000,000 ordinary shares at an average price of 214.3028 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 274,523,663 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,876,703,366. The above figure 7,876,703,366 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group PLC (Registrant)  By: /s/ Andrew J Parker, Company Secretary Andrew J Parker, Company Secretary Date 06 August 2012
